The conviction in this case was for burglary of a storehouse under the control of Broach  Eidson.
1. Their evidence was sought to be excluded, because the State had not introduced the testimony of Sam Jones and two others who were on the farm upon which was situated said storehouse, on the day the crime was committed. When Broach and Eidson left the premises, the day of the burglary, these parties were with appellant. Investigations in regard to the burglary were on the next day make by Broach and Eidson, "on account of information received by them from Sam Jones." Jones nor the others attended the trial.
The "information received" from Jones is not stated, nor was it shown what fact he knew relating to the crime or defendant's connection with it. Whether the other two parties were cognizant of the offense is not stated. The bill of exceptions is too indefinite and uncertain to require notice. If Jones was cognizant of facts material to the case, or if the "information received" by Broach and Eidson from him was better evidence than that adduced, the bill should have so shown, otherwise we can not say that the facts expected to be proved by him would have been stronger, better, or more cogent than that introduced.
2. There was no testimony introduced tending to show that the storehouse was placed by Broach and Eidson in the possession or control of appellant, hence the court did not err in refusing to instruct the jury in regard to such state of case. The fact that the appellant was requested by Broach to keep watch over his room in his dwelling, in order to prevent it from catching on fire from the fireplace or chimney, did not authorize appellant to enter the store and take goods therefrom. The latter house was separate from the dwelling. The court correctly charged the law applicable to the evidence adduced on the trial.
The evidence we think supports the conviction. Appellant disposed of a pair of shoes the next day, shown to have been a part of the stock kept in the store, and when charged with the crime did not deny it.
The judgment is affirmed.
Affirmed.
Judges all present and concurring. *Page 363